UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6373


DEMOND WELLS,

                Petitioner - Appellant,

          v.

ROBERT G. JONES,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-hc-02046-BO)


Submitted:   May 20, 2010                   Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demond Wells, Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demond       Wells    seeks       to        appeal    the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate             of    appealability.                See     28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue    absent        “a    substantial             showing        of     the    denial    of     a

constitutional         right.”            28    U.S.C.        § 2253(c)(2)          (2006).         A

prisoner       satisfies        this           standard        by        demonstrating          that

reasonable       jurists       would          find     that     any       assessment       of    the

constitutional         claims       by    the    district           court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                         See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We

have independently reviewed the record and conclude that Wells

has not made the requisite showing.                             Accordingly, we deny a

certificate       of    appealability                and     dismiss       the    appeal.          We

dispense       with     oral    argument             because        the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED



                                                 2